--------------------------------------------------------------------------------

Exhibit 10.21

Loan Agreement

(English Summary)

Date of Signing Feb 3, 2010     Parties to Contract                    Great
Shengda as Borrower and Xiaoshan Branch of Bank of China. as Lender    
Principal Amount                    RMB 20 million     Interest Rate            
       Fixed rate of 4.86% per annual     Interest Calculation                  
 From the day the loan is actually borrowed, Interest is calculated as follows:
                     Interest=Amount actually borrowed*Days borrowed*Daily
interest rate                      Daily interest rate=4.86%/360     Payment of
Interest                    Quarterly payment     Drawdown                  
 Drawdown within 2 working days after Feb 3, 2009     Term                    6
months from the drawdown     Loan Use                    Daily operation cash
flow     Repayment                    Repayment of full principal amount upon
expiration of the term     Guarantee                    SD Group acting as
guarantor for the loan under a maximum debt guarantee (萧山2009人保198号)


Penalty interest

                   The Borrower shall repay the principal and interest timely,
where the Borrower fails to timely repay the principal, the Lender is entitled
to calculate and collect default interest against the due principal based on a
rate 50% above the interest rate set above from the expiration date till the
date on which the principal and interest are paid off. During the overdue period
in the case where the People’s Bank of China increases the benchmark interest
rate, the default interest rate shall be increased correspondingly;

                   Should the Borrower fails to use the Loan according to the
purpose as stated in the contract, the Lender shall have rights to collect
default interest against the misappropriated principal based on days of the
misappropriation at a rate of 100% above the rate stipulated in this Agreement
until the principal and interest are paid off. During this period in the case
where the People’s Bank of China increases the benchmark interest rate, the
default interest rate shall be increased correspondingly;

                   The amount overdue and misappropriated have to pay penalty
interest, which is 100% higher than the default interest rate;

                   The Lender is entitled to collect compound interest against
the outstanding interest, which is the default interest rate during the term,
and 50% above default interest rate after the loan is mature.

   

--------------------------------------------------------------------------------


Undertaking

                   We list below some material undertakings:

1.

the loan ranks higher than any shareholder loan;

2.

no dividend distribution if after-tax profit is zero or negative or
.insufficient to compensate for loss from previous fiscal years, or fail or
insufficient to use for repayment of the loan;

3.

no disposal of asset in a manner that is detrimental to the capacity of
repayment; and

4.

external guarantee is no higher than the net value of its own asset and is
within the limits specified in its AOA.


Breach of the

                   The following will be deemed as breach of the contract:

contract and 1.

The Borrower does not repay the principal and interest timely;

settlement 2.

The Borrower fails to use the Loan according to the purpose as stated in the
contract;

3.

The Borrower make any untrue statement, or not fulfill any warranty in this
contract;

  4.

The Borrower breach other agreement with the lender;

5.

Breach of the contract, or any other contract between the Borrower and the
Lender, or any other organization of Bank of China;

  6.

The guarantor breaches the contract;

  7.

Termination of business or dissolution or bankruptcy of the Borrower.

   



 

                   And the Lender will be entitled to:

  1.

Require the Borrower and the guarantor to correct the breach;

  2.

Reduce or terminate the line of credit to the Borrower;

  3.

Partly or totally stop lending money to the Borrower under this contract;

  4.

Announce that all principal and interest are mature immediately;

  5.

Partly or totally terminate this contract, or other contract with the Borrower;

6.

Deduct from the Borrower’s bank account in Bank of China with only a
notification to the Borrower;

  7.

Demand compensation from the Borrower;

  8.

Execute its right on the guaranty, or demand the sponsor to take its
responsibility;

9.

During the annual assessment conducted by the Lender, any indication that the
Borrower may have difficulty repaying the loan noted;

  10.

Take other actions that the Lender consider possible and necessary.


Change and modify
to the contract

                   Upon negotiation, the parties can change and modify the
contract, and the change and modification will be indivisible part of the
contract.

 



Dispute Resolution

                   Competent court in PRC

2

--------------------------------------------------------------------------------